Exhibit 10.15a

Execution Version

Dated May 10th, 2011

KOIDU HOLDINGS S.A.

(as Borrower)

and

BSG RESOURCES LIMITED

(as Guarantor)

and

LAURELTON DIAMONDS, INC.

(as Original Lender)

 

 

AMENDMENT AGREEMENT RELATING TO A US$50,000,000

AMORTISING TERM LOAN FACILITY AGREEMENT

DATED 30 MARCH 2011

 



--------------------------------------------------------------------------------

THIS AMENDMENT AGREEMENT (the “Amendment Agreement”) is dated May 10th, 2011 and
made between:

 

(1) KOIDU HOLDINGS S.A., a company incorporated in the British Virgin Islands
with registered number 552189 and which is registered to carry on business in
Sierra Leone under registration number C.F.(F) 8/2003 (the “Borrower”);

 

(2) BSG RESOURCES LIMITED, a company incorporated in Guernsey with registered
number 46565 (the “Guarantor”); and

 

(3) LAURELTON DIAMONDS, INC., a company incorporated under the laws of the State
of Delaware, United States of America with registered number 01-0715717 (the
“Original Lender”).

WHEREAS:

 

(A) The Borrower, the Guarantor and the Original Lender (collectively, the
“Parties” and any one of them, a “Party”) have entered into a US$50,000,000
amortising term loan facility agreement dated 30 March 2011 (the “Facility
Agreement”).

 

(B) The Parties wish to amend the Facility Agreement on the terms and subject to
the conditions set out in this Amendment Agreement.

It is agreed as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Amendment Agreement:

“Effective Date” means the date on which this Amendment Agreement has been
executed and delivered by each of the Parties.

 

1.2 Incorporation of Defined Terms

 

  (a) Terms defined in the Facility Agreement shall, unless otherwise defined
herein, have the same meaning in this Amendment Agreement.

 

  (b) The principles of construction set out in Clause 1.2 (Construction) of the
Facility Agreement shall have effect as if set out in this Amendment Agreement
mutatis mutandis.

 

  (c) This Amendment Agreement is intended to take effect as a deed
notwithstanding that certain parties may have executed it under hand only.

 

1.3 Clauses

 

  (a) In this Amendment Agreement any reference to a “Clause” is, unless the
context otherwise requires, a reference to a Clause to this Amendment Agreement.

 

- 2 -



--------------------------------------------------------------------------------

  (b) Clause headings are for ease of reference only.

 

1.4 Third Party Rights

A person who is not a party to this Amendment Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit
of any term of this Amendment Agreement.

 

1.5 Designation as Finance Document

In accordance with the Facility Agreement, the Parties designate this Amendment
Agreement as a Finance Document.

 

2. AMENDMENTS

With effect from the Effective Date the Facility Agreement shall be amended by
deleting Clause 8.2 of the Facility Agreement and replacing it with the
following:

 

  “8.2 Payment of Interest

 

  8.2.1 For each Interest Period that ends on or before the second anniversary
of the date of this Agreement, all accrued interest on each Loan during each
such Interest Period shall be capitalised and added to the principal amount of
each such Loan on the last day of each such Interest Period.

 

  8.2.2 For each Interest Period that ends after the second anniversary of the
date of this Agreement, the Borrower shall pay accrued interest on each Loan on
the last day of each such Interest Period.”

 

3. CONTINUITY AND FURTHER ASSURANCE

 

3.1 Continuing Obligations

The provisions of the Facility Agreement shall, save as amended hereby, continue
in full force and effect.

 

3.2 Further Assurance

The Obligors shall do all such acts and things necessary to give effect to the
amendments effected or to be effected pursuant to this Amendment Agreement.

 

4. CONFIRMATION

Confirmation of Guarantee

The Guarantor acknowledges the amendments to be effected by this Amendment
Agreement and confirms its guarantee, indemnity and other obligations under
Clause 14 (Guarantee and Indemnity) of the Facility Agreement shall continue in
full force and effect and extend to all obligations of the Borrower under the
Finance Documents in accordance with (and for the duration provided for) in
Clause 14 (Guarantee and Indemnity) of the Facility Agreement notwithstanding
the amendments effected by this Amendment Agreement.

 

- 3 -



--------------------------------------------------------------------------------

5. MISCELLANEOUS

 

5.1 Incorporation of Provisions

The provisions of Clause 25 (Notices), Clause 27 (Partial Invalidity) and Clause
33 (Arbitration) of the Facility Agreement shall be incorporated into this
Amendment Agreement as if set out in full herein and as if references in those
Clauses to “this Agreement” or “the Finance Documents” are references to this
Amendment Agreement.

 

5.2 Counterparts

This Amendment Agreement may be executed in any number of counterparts, and by
each Party on separate counterparts. Each counterpart is an original, but all
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart of this Amendment Agreement by e-mail attachment or fax shall be
an effective mode of delivery.

 

6. GOVERNING LAW

This Amendment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

Executed as a deed and delivered on the date appearing at the beginning of this
Amendment Agreement.

 

- 4 -



--------------------------------------------------------------------------------

Execution Page      The Borrower      EXECUTED and DELIVERED   )    as a Deed by
  )      )   

LOGO [g468956g74f13.jpg] LOGO [g468956g18y18.jpg]

Koidu Holdings S.A.   )    acting by its duly authorised director,   )   
Margali Management Corp., acting by its   )    duly authorised representative  
)   

 

The Guarantor

    

 

SIGNED as a Deed by

  )      )    for and on behalf of   )    BSG Resources Limited   )    LOGO
[g468956g40d59.jpg] acting by its duly authorised director(s)   )   

 

Sandra Merloni-Horemans

Director

 

       Director   

 

  Director    The Original Lender     

SIGNED by

  )      )   

for and on behalf of Laurelton Diamonds,

  )   

Inc.

  )   

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Execution Page      The Borrower      EXECUTED and DELIVERED   )    as a Deed by
  )      )    Koidu Holdings S.A.   )   

acting by its duly authorised director,

  )    Margali Management Corp., acting by its   )    duly authorised
representative   )    The Guarantor      SIGNED as a Deed by   )      )    for
and on behalf of   )    BSG Resources Limited   )    LOGO [g468956g84i92.jpg]
acting by its duly authorised director(s)   )   

 

David Michael Clark

  Director   

 

  Director    The Original Lender     

SIGNED by

  )      )   

for and on behalf of Laurelton Diamonds,

  )   

Inc.

  )   

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

Execution Page      The Borrower      EXECUTED and DELIVERED   )    as a Deed by
  )      )    Koidu Holdings S.A.   )   

acting by its duly authorised director,

  )    Margali Management Corp., acting by its   )    duly authorised
representative   )    The Guarantor      SIGNED as a Deed by   )      )    for
and on behalf of   )   

BSG Resources Limited

  )    acting by its duly authorised director(s)   )        

 

  Director   

 

  Director    The Original Lender      SIGNED by     LOGO [g468956g87b17.jpg]  
)      )   

for and on behalf of Laurelton Diamonds,

  )   

Inc.

  )   

James N. Fernandez

Vice President

    

 

[Signature Page to Amendment Agreement]